DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-4, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0039801 to Pelletier et al.
	Regarding claim 1, Pelletier ‘801 discloses a magnetic mounting bracket for supporting a light source comprising: a central post 110 having a base (part of post 110 that includes 414/424 - figs 1, 4-6, 11); a plurality of arms 118 radially disposed about the central post, wherein each of the plurality of arms 118 is pivotally connected to the post, wherein each of the plurality of arms comprises: a hinged end 122 proximate the post 110, an end distal from the post, a body extending between the ends, and a magnet 124 positioned proximate the distal end; wherein each of the plurality of arms 118 has a folded position (fig 1) and an extended position (figs 4-6), wherein the body of each of the plurality of arms is positioned transverse to the post 110 (Figs 2, 4, 6) in the extended position and wherein the body of each of the plurality of arms 118 is proximate the post in the folded position (fig 1), wherein positioning any one of the plurality of arms in the folded position will position the hinged end 122 of said one arm 118 between the base (part of post 110 that includes 414/424) and the distal end of said one arm 118 (figs 1 and 4); and a light mount 130 connected to the post.  
	Regarding claim 2, Pelletier ‘801 discloses wherein each of the plurality of arms 118 further comprises a pad 450 positioned at the distal end of each of the plurality of arms 118, each pad having a bottom surface (fig 4).  
	Regarding claim 3, Pelletier ‘801 discloses wherein the magnet 124 proximate the distal end of each of the plurality of arms 118 is positioned on the bottom surface of the pad 450 (fig 4).  
	Regarding claim 4, Pelletier ‘801 discloses wherein each of the plurality of arms 118 further comprises a handle 116 extending from the pad 450 at the distal end of each of the plurality of the arms 118.  
	Regarding claim 8, Pelletier ‘801 discloses wherein each of the plurality of arms 118 is movable between the folded position and the extended position independently of the other arms within the plurality of arms.  
	Regarding claim 9, Pelletier ‘801 discloses further comprising a locking bar 1610 positioned on each of the plurality of arms 118, each locking bar 1610 slidably disposed between a locked position and an open position, wherein when each locking bar is in the locked position, each locking bar secures one of the plurality of arms in the folded position (fig 16A para 0046).
	Regarding claim 11, Pelletier ‘801 discloses further comprising a base magnet 226 secured to the base (via rod 225).  

Allowable Subject Matter
	Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be sued in subsequent office action rejections.  The list of supports is as follows: US-10927999-B1 OR US-7669814-B2 OR US-7364320-B2 OR US-8939602-B2 OR US-4907769-A OR US-10337666-B2 OR US-9577417-B2 OR US-9052103-B2 OR US-3638889-A OR US-8137008-B1 OR US-5039050-A OR US-8831415-B2 OR US-6669353-B2 OR US-10718997-B2 OR US-4648698-A OR US-11168835-B2 OR US-20170350553-A1 OR US-20140288694-A1 OR US-20100039801-A1 OR US-20220082117-A1 OR US-20140103169-A1 OR US-20110304519-A1 OR US-20190126846-A1 OR US-20190146312-A1 OR US-20080191105-A1 OR US-6491266-A OR US-6234434-B1 OR US-5647565-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MONICA E MILLNER/Primary Examiner, Art Unit 3632